In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                           No. 13-974V
                                     Filed: November 3, 2014

* * * * * * * * * * * * * * * *                           UNPUBLISHED
ANGEL DAVIS,                                *
                                            *             Special Master Dorsey
              Petitioner,                   *
                                            *
v.                                          *
                                            *             Joint Stipulation on Damages;
SECRETARY OF HEALTH                         *             Influenza vaccine; Guillain-Barré
AND HUMAN SERVICES,                         *             Syndrome (GBS); Attorney’s Fees
                                            *             and Costs; Reasonable Amount to
              Respondent.                   *             Which Respondent does not Object.
                                            *
* * * * * * * * * * * * * * * *
Mark L. Krueger, Krueger & Hernandez, S.C., Baraboo, WI, for petitioner.
Althea Walker Davis, United States Department of Justice, Washington, DC, for respondent.

                                            DECISION1

        On December 11, 2013, Angel Davis (“petitioner”) filed a petition pursuant to the
National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2006).
Petitioner alleged that she suffered Guillain-Barré syndrome (GBS) as a result of an influenza
(“flu”) vaccination that she received on December 16, 2010. See Petition at 1. Petitioner further
alleged that she experienced the residual effects of these injuries for more than six months. Id.

       On November 3, 2014, the parties filed a stipulation, stating that a decision should be
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                  1
entered awarding compensation.

        Respondent denies the flu vaccine caused petitioner’s Guillain-Barre syndrome or any
other injury or her current disabilities. Nevertheless, the parties agree to the joint stipulation,
attached hereto as Appendix A. The undersigned finds the stipulation reasonable and adopts it as
the decision of the Court in awarding damages, on the terms set forth therein.

       The parties stipulated that petitioner shall receive the following compensation:

       (a) A lump sum of $67,500.00, in the form of a check payable to petitioner. This
           amount represent compensation for all damages that would be available under 42
           U.S.C. § 300aa-15(a).

       (b) A lump sum of $5,000.00, representing compensation for satisfaction of the State of
           Illinois Medicaid lien, in the form of a check payable jointly to petitioner and

           Illinois Department of Healthcare and Family Services
           Bureau of Collections
           Technical Recovery Section
           P.O. Box 19174
           Springfield, Illinois 62794-9174
           Case No. 04-091-0000093585
           Attn: Kevin Thorton

           Petitioner agrees to endorse this payment to the Illinois Department of Healthcare and
           Family Services, Bureau of Collections; and

       (c) A lump sum of $8,667.06, in the form of a check payable jointly to petitioner and
           petitioner’s attorney, Mark Krueger, for attorney’s fees and costs available under
           42 U.S.C. § 300aa-15(e), and in compliance with General Order #9, no out-of-pocket
           expenses were incurred by petitioner in proceeding on the petition.

       Stipulation ¶ 8.

       The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation.3




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                 2
IT IS SO ORDERED.

                    s/ Nora Beth Dorsey
                    Nora Beth Dorsey
                    Special Master




                      3